DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 1 recites one or more interrupted zones, however claim 3 only cite the interrupted zones. Although it is understood that all of the interrupted zones which includes one or more interrupted zones have the feature in claim 3. However in order to have consistent terminology or citing, it is best practice for the applicant to make correction in claim 3 by citing one or more interrupted zones.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    315
    627
    media_image1.png
    Greyscale

Instant application
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dannoux et al. (US20030174944), and further in view of Nieber et al. (US20160009066) and Ovrutsky et al. (WO 2017190060, use US2019014232 as equivalent)
As to claim 1.    Dannoux et al. (US20030174944) discloses an article (see e.g. glass plate that can used in display system in Par. 38, Par. 47), comprising: 
a substrate sheet (see e.g. glass plate in Par. 38);
a first array of first damage regions which define a plurality of first portions of holes defined though the substrate sheet(see e.g. array of etched holes 410 in glass plate in Par. 38, Fig 4D-4E ); and
Dannoux et al. discloses the glass plate is tailored to suitable size for desired application (see e.g. Par. 50)
Dannoux et al. does not discloses a second array of second damage regions which define a plurality of second portions, wherein the second array of damage regions define one or more interrupted zones comprising a length of about 10 microns or 
Nieber et al. (US2016009066) discloses a second array of second damage regions (see e.g. in a single pass, a laser can be used to create highly controlled full line perforation through the laminate material in Par. 55. Defect line as through hole or open channel that extends from the top to the bottom of the transparent materials in Par. 55, for a glass layer in a display application in Par. 5-7), wherein the second array of damage regions define one or more interrupted zones (see e.g. spatial separation (along defect line) is selected in order to facilitate cutting in Par. 55, or divide/singulate the structure to form individual component in Par. 66) comprising a length of about 10 microns or greater(see e.g. the material surrounding the holes in the embodiments disclosed herein, preferably has diameter of less than 50.mu.m in Par. 55, the distance between adjacent defect lines 120 along the direction of the fault lines 110 can be within a range between 0.5 .mu.m and about 20 .mu.m, but the present invention should not be construed as being limited to this range in Par. 60)
Nieber et al. discloses the glass layer of the divide/singulation assembly can also have enlarged etched through holes (see e.g. par. 61). Nieber et al. discloses it is well known in the art that display glass are manufactured in rather large sheets that include many individual components.  Accordingly, these large sheets must be cut, divided and/or singulated to obtain the individual laminated products (see e.g. Par. 8).
Both Dannoux et al. and Nieber et al. are analogous in the field of glass plate with desirable dimension for application in the display device, it would have been obvious for a person with ordinary skills in the art to manufacture the Nieber et al. glass plate from a rather large glass sheet that include many individual glass plate as taught by Nieber et al. in order to increase robust manufacturing, it would have also have been obvious for a person with ordinary skills in the art to modify the diced/cutting/singulation line of Dannoux et al. in view of Nieber et al to be defect line as through hole or open channel that extends from the top to the bottom of the transparent materials as taught by Nieber because spatial separation along the defect line is selected in order to facilitate cutting or divide/singulate the structure to form individual component with minimum debris and subsurface damage and reduce chipping risk as suggested by Nieber et al. (see e.g. Par. 55, Par. 66). As the result, the area inside the perforation line but outside the etched hole of the glass plate in Dannoux et al. in view of Nieber et al. would corresponds to the claimed plurality of second portions.
Dannoux et al. in view of Nieber et al. does not explicitly discloses wherein the first and second damage regions at least partially overlap such that the second damage regions define the shape of the first portions.
Ovrutsky et al. (US2019014232) discloses a wafer made of individual singulation that shows a first and second damage region that at least partially overlap (see e.g. in Fig 1B, 7A, Par. 28), where an inner rectangle is encompassed by a larger outer rectangle(see e.g. Fig 1B). Ovrutsky et al. discloses an etching process is utilized to create the respective patterns for that will cover a particular region of the circuit wafer (see e.g. Par. 39), or the individual singnulation that results upon the wafer being cut, with two passes of a laser(see e.g. Figure 7a, Par. 48).  Individual singulation provides the benefit or robust manufacturing process that is able to cut a particular wafer into numerous pieces, and allow for less yield loss without damaging the electronic circuits with wafer debris (Par. 35-36). 
                    
    PNG
    media_image2.png
    372
    498
    media_image2.png
    Greyscale

Both Dannoux et al. in view of Nieber et al. and Ovrutsky et al. are analogous in the field of individual singulation of wafer/semiconductor, it would have been obvious for a person with ordinary skills in the art to modify he wafer of Dannoux et al. in view of Nieber et al. to be individual singulation as taught by Ovrutsky et al. such that each individual singulation can be a larger outer rectangular cut fully encompass inner rectangular cut as taught by Ovrutsky et al. in order to provides the benefit or robust manufacturing process that is able to cut a particular wafer into numerous pieces, and allow for less yield loss without damaging the electronic circuits with wafer debris as suggested by Ovrutsky et al. (Par. 35-36).
As to claim 2.    Dannoux et al. in view of Nieber et al. and Ovrutsky et al. discloses the article of claim 1, wherein the substrate is configured to singulate the second portions from the substrate along the second array of second damage regions (see discussion of claim 1, in particular, Nieber et al. discloses spatial separation (along the defect line) is selected in order to facilitate cutting in Par. 55, or divide/singulate the structure to form individual component in Par. 66).
As to claim 3.    Dannoux et al. in view of Nieber et al. and Ovrutsky et al. discloses the article of claim 1, wherein the interrupted zones have a longest length dimension of about 100 microns or greater (see e.g. Nieber et al. discloses the distance between adjacent defect lines 120 along the direction of the fault lines 110 can be within a range between 0.5 .mu.m and about 20 .mu.m, but the present invention should not be construed as being limited to this range in Par. 60. Furthermore, Nieber et al. discloses the glass can be etched away holes with diameter of about 100 .mu.m  in Par. 61, thus it would have been obvious for a person with ordinary skills in the art to further modify the interrupted zones to be bigger than the diameter of the etched hole such as around 100.mu.m or bigger).
As to claim 4.    Dannoux et al. in view of Nieber et al. and Ovrutsky et al. discloses the article of claim 1, wherein the second array of second damage regions comprise damage channels formed at an angle through the substrate sheet (see e.g. Nieber et al. discloses defect line as through hole or open channel that extends from the top to the bottom of the transparent glass in Par. 55).
As to claim 5.    Dannoux et al. in view of Nieber et al. and Ovrutsky et al. discloses the article of claim 1, wherein the second damage regions extend from a first surface of the substrate sheet to a second surface of the substrate sheet (see e.g. Nieber et al. discloses defect line as through hole or open channel that extends from the top to the bottom of the transparent glass in Par. 55).
As to claim 6.    Dannoux et al. in view of Nieber et al. and Ovrutsky et al. discloses the article of claim 1, wherein the substrate sheet comprises a glass, glass-ceramic, or ceramic material(see e.g. glass plate in Par. 38 of Dannoux et al.. Nieber et al. also discloses the glass layer for a display application in Par. 5-7). 
As to claim 7.    Dannoux et al. in view of Nieber et al. and Ovrutsky et al. discloses the article article of claim 1, wherein the second array of second damage regions comprises a plurality of interrupted zones (see e.g. Nieber et al. discloses it is well known in the art that display glass are manufactured in rather large sheets that include many individual components.  Accordingly, these large sheets must be cut, divided and/or singulated to obtain the individual laminated products (see e.g. Par. 8)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fink et al. (US20020089278) discloses an active grid is fabricated such that independently addressable conducting or semiconducting grids are placed on a grid substrate 402.  In this case, the grid substrate 402 can be glass or other insulating material with an array of holes (see FIGS. 4A-4D) that define the pixel and sub-pixel arrays.  The grids are labeled G1-1, G1-2 and G1-3 in FIG. 5.
Lynch et al. (US6050138) disclose a large area glass substrate may be provided and drilled with an array of holes, and thereafter diced or cut up into a plurality of squares in order to form different membrane structures 47.  To help dice or separate such a structure into different pieces, scribe or separation lines may be provided on the wafers to facilitate the production of individual membranes.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783